Berdon, J.,
concurring and dissenting. I agree with the court that the defendant’s constitutional right to confrontation was violated when the trial court improperly limited his cross-examination of one of the state’s witnesses. I also agree that the trial court did not abuse its discretion in denying the defendant access to the police personnel file. Nevertheless, I disagree with the court’s approval of the admission of evidence that is irrelevant and highly prejudicial—that is, the testimony that the gun that was used in the crime and found in the possession of the defendant was stolen.
Evidence of the defendant’s prior misconduct, “although not ordinarily admissible to prove the bad character or criminal tendencies of the accused, may be allowed for the purpose of proving many different things, such as intent, identity, malice, motive or a system of criminal activity.” State v. Ibraimov, 187 Conn. 348, 352, 446 A.2d 382 (1982). The analysis used in determining whether evidence of prior misconduct is admissible requires a two part inquiry: “first, whether the evidence was relevant and material to an acceptable purpose, and second, if so, whether its probative value outweighed its prejudicial tendency.” State v. Morowitz, 200 Conn. 440, 443, 512 A.2d 175 (1986).
The court’s analysis of whether evidence that the gun was stolen was admissible is flawed. For such evidence to be relevant, whether it is offered to prove criminal intent or for some other acceptable purpose, there must be evidence that the defendant stole the gun or knew it was stolen. In State v. Wilson, 199 Conn. 417, 513 A.2d 620 (1986), this court made it clear that there must be evidence establishing a connection between the defendant and the act of misconduct in order for the latter to be relevant. In Wilson, which was an appeal of a conviction of first degree manslaughter of a baby girl, we reversed the trial court for admitting evidence that the child victim had been abused on previous occa*342sions. We held that “before such evidence can have any probative value, there must be a preliminary showing sufficient to support a jury finding that the defendant, in fact, caused the prior injury.” (Emphasis in original.) Id., 449;1 cf. 1 C. McCormick, Evidence (4th Ed. 1992) § 190, p. 809. In a decision made under Rule 404 (b) of the Federal Rules of Evidence,2 the Supreme Court of the United States held that “similar act evidence is relevant only if the jury can reasonably conclude that the act occurred and that the defendant was the actor.” (Emphasis added.) Huddleston v. United States, 485 U.S. 681, 689, 108 S. Ct. 1496, 99 L. Ed. 2d 771 (1988).
There is not a scintilla of evidence in this case that the defendant either stole the gun or knew it was stolen. Nevertheless, the state argues, and the majority of this court agrees, that evidence that the gun was stolen is relevant even if the defendant did not commit the theft, because mere possession of a stolen gun demonstrates a “general intent” to act illegally.3 The court relies on *343two cases—United States v. Day, 591 F.2d 861 (D.C. Cir. 1978), and United States v. Carter, 801 F.2d 78 (2d Cir.), cert. denied, 479 U.S. 1012, 107 S. Ct. 657, 93 L. Ed. 2d 712 (1986)—both of which are inapposite. In Day, the defendant entered a guilty plea to a charge of stealing several shotguns from a store. Evidence of this crime was introduced during the trial of the defendant on charges of murder and possession of sawed-off shotguns. The fact that the defendant had stolen the guns was relevant to identify the defendant as a participant in the crimes charged, both of which involved the same guns that were stolen by the defendant. Carter must be distinguished from the present case because in Carter defense counsel opened the door to the admission of evidence that the defendant’s guns were stolen when he suggested to the jury during his opening remarks that ordinary people can own multiple guns. The court held that evidence that the guns were stolen, combined with other facts, was relevant to rebut defense counsel’s argument that the defendant was just an ordinary person.
In a case almost identical to this, the Idaho Appellate Court in State v. Cook, 106 Idaho 209, 677 P.2d 522 (Ct. App. 1984), rejected the argument that evidence that a gun was stolen was probative of the defendant’s guilt of robbery. The state in Cook argued that “because stolen weapons, being hard to trace, are frequently used in robberies,” the evidence was relevant even without any proof that the defendant stole the gun. Id., 217. The Idaho court wholly rejected this argument, which is the same argument being made by the state in this case. Id.; see also State v. Richard*344son, 791 S.W.2d 885, 887 (Mo. Ct. App. 1990) (the fact that the defendant’s gun was stolen was irrelevant to the issue of guilt for unlawful use of a weapon, and was similarly irrelevant “to prove motive, intent, absence of mistake or accident, a common plan, or identity”).
Furthermore, under the facts of this case, it defies logic to assert that such evidence is relevant. The state’s evidence indicated that the gun was stolen from a store in another state one year before the shooting. No evidence was introduced to show that the defendant had a plan or design to kill or injure the victim at that time or at any other time. As this court acknowledges in its majority opinion, on the night of the incident there was a confrontation between the defendant and the victim that escalated when the victim punched a third party. If the defendant killed the victim, it was the result of the unplanned and emotional melee that erupted on the night of the shooting. It is illogical to infer that the defendant intended to shoot the victim because he had possession of a gun that was stolen one year before by some unknown person.
Long ago, this court held that evidence is immaterial and remote if there is “such a want of open and visible connection between the evidentiary and principal facts that, all things considered, the former is not worthy or safe to be admitted in proof of the latter.” State v. Kelly, 77 Conn. 266, 269, 58 A. 705 (1904); C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 8.1.1.
Assuming by some stretch of the imagination that possession of a stolen gun is relevant to the issue of intent, its prejudice far outweighs its probative value. Although we vest in our trial judges a “judicial discretion” to determine whether “the probative value of the ‘other crimes’ evidence outweighs its prejudicial tendency”; State v. Onofrio, 179 Conn. 23, 29, 425 A.2d *345560 (1979); that discretion is not unbridled. To determine whether there has been an abuse of such discretion, we must start with the general rule that “excludes the evidence so as to avoid the danger of prejudice against the defendant which may result from the admission of such evidence.” (Internal quotation marks omitted.) Id., 28. Because of the inherent dangers, the trial court does not possess as broad a discretion as the majority of this court would have us believe.
In State v. Sierra, 213 Conn. 422, 435, 568 A.2d 457 (1990), we made it clear that “the trial court’s discretion [in determining whether prior crimes evidence is admissible] is limited. The trial court’s discretion to admit other crimes evidence imports something more than leeway in decision-making. . . . Discretion means a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice. . . . When assessing the admissibility of other crimes evidence, the application of a mechanical test determining that the proffered evidence fits within some class of exception to the rule of nonadmissibility, may obscure sight of the underlying policy of protecting the accused against unfair prejudice. That policy ought not to evaporate through the interstices of the classification.” (Citations omitted; internal quotation marks omitted.) Other crimes evidence should only be admitted if it is particularly probative of intent or another critical element. State v. Murrell, 7 Conn. App. 75, 79-80, 507 A.2d 1033 (1986).
This court in its majority opinion cites State v. Rinaldi, 220 Conn. 345, 356, 599 A.2d 1 (1991), for the idea that evidence should be excluded as unduly prejudicial only if it falls within one of four narrow categories. In Rinaldi, however, this court held that these categories are not exclusive and that additional factors may be taken into consideration. Id. Further, this *346court has held that “the discretion invested in the trial court is not a license to depart from the principle that evidence of other crimes, having no substantial relevancy except to ground the inference that the accused is a bad person and hence probably committed this crime, must be excluded.” State v. Onofrio, supra, 30. Finally, “[t]his court has consistently indicated that [a]ny improper evidence that may have a tendency to excite the passions, awaken the sympathy, or influence the judgment, of the jury, cannot be considered as harmless.” (Internal quotation marks omitted.) State v. Girolamo, 197 Conn. 201, 206-207, 496 A.2d 948 (1985).
In his treatise on Connecticut evidence, Professor Tait discusses several factors that should be considered in determining whether the prejudicial effect of other crimes evidence outweighs its probative value: “Discretion is not the mechanical application of some classification or exception to the general rule of nonadmissibility; rather, a balance must be struck. Can the issue be demonstrated by other evidence? Is the probative value marginal, or are its prejudicial tendencies clear? Moreover, discretionary leeway lies on the side of exclusion, empowering the trial judge to exclude evidence of other crimes, even if it has substantial independent relevance, if it will stir the jury beyond rational considerations.” C. Tait & J. LaPlante, supra, § 8.3.2 (c); see also State v. Onofrio, supra.
The introduction of evidence that the gun was stolen was particularly prejudicial in this case. As indicated above, the remoteness in time of the theft, together with its lack of any relationship to the crime charged, indicates that it had little, if any, probative value, while its prejudicial impact was great. Furthermore, the central issue in this case was identification, not intent, further undermining the probative value of this evidence.
*347The admission of evidence that the gun was stolen accomplished one purpose, and that was “to show an evil disposition of [the] accused, and especially the predisposition to commit the crime with which he is now charged.” State v. Braman, 191 Conn. 670, 675, 469 A.2d 760 (1983). We and every other jurisdiction have rejected the admissibility of evidence for that purpose. “When the sole purpose of the other crimes evidence is to show some propensity to commit the crime at trial, there is no room for ad hoc balancing. The evidence is then unequivocally inadmissible—this is the meaning of the rule against other crimes evidence.” 1 C. McCormick, supra, § 190, p. 811. As the District of Columbia Circuit Court of Appeals noted in United States v. Foskey, 636 F.2d 517 (D.C. Cir. 1980): “It is fundamental to American jurisprudence that ‘a defendant must be tried for what he did, not for who he is.’ ” Id., 523, quoting United States v. Myers, 550 F.2d 1036, 1044 (5th Cir. 1977), on appeal after remand, 572 F.2d 506 (5th Cir.), cert. denied, 439 U.S. 847, 99 S. Ct. 147, 58 L. Ed. 2d 149 (1978).
Accordingly, on retrial of this matter, I would exclude this evidence.

 In State v. Wilson, 199 Conn. 417, 449-50, 513 A.2d 620 (1986), we also pointed out the following: “We have held in an analogous line of cases that it is reversible error for the trial court to allow into evidence articles seized from the defendant which tend to indicate criminal propensity when those articles are not connected to the commission of the crime charged. State v. Girolamo, 197 Conn. 201, 206, 496 A.2d 948 (1985) (weapons); State v. Onofrio, 179 Conn. 23, 31, 425 A.2d 560 (1979) (weapons); State v. Acklin, 171 Conn. 105, 115, 368 A.2d 212 (1976) (rope and stocking masks); State v. Ferraro, 160 Conn. 42, 45, 273 A.2d 694 (1970) (guns, ammunition, ski masks); State v. Johnson, 160 Conn. 28, 31, 273 A.2d 702 (1970) (dynamite). The rationale of these cases is that, ‘[a]bsent such a connection, the balance of scales clearly tips against the probative value of the evidence.’ State v. Onofrio, supra, 31.”


 Rule 404 (b) of the Federal Rules of Evidence (1988) states in relevant part: “Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show action in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”


 On appeal, the state also argues that this evidence is relevant to the issue of identity because it tends to explain why the police could not trace *343the ownership of the gun. This ground of relevancy, however, was not raised at trial and, therefore, should not be relied upon here. See Brown v. Connecticut Light & Power Co., 145 Conn. 290, 294, 141 A.2d 634 (1958) (if a potential ground of admissibility for challenged evidence is not offered at trial, it will not be considered on appeal).